Webb, J.
This is a petition by the clerk of both the circuit and district courts to recover the sum of $141.65, fees for official services charged in his accounts, and disallowed by the treasury accounting officers. The charges are classified under the following heads:
1. Entering orders of approval of clerk’s accounts, and filing papers' with same, - - - - $20 00
2. Entering orders of approval of accounts of the U. S. attorney, and filing accompanying papers, - 27 70
3. Entering orders of approval of marshal’s accounts, and filing accompanying papers, .------ 51 30
4. Entering orders of approval of commissioner’s accounts, 22 95
5. Swearing bailiffs, - - - - ’ 80
6. Filing venires and precepts to distribute, - 5 60
7. Filing papers, - - - 8 80
8. Taking acknowledgments of sureties on recognizances, 4 25
9. Excessive reduction by reason of error in computation, - 25
*163Finding of Facts.
All Üio services charged for were rendered. Fees for these services at the rates allowed by the fee-hill wore regularly included in the clerk’s stated accounts, which accounts were verified by his oath, and in the actual presence of the United States attorney, wore presented for approval in this court, were approved, and were forwarded to the proper treasury officers. The charges were disallowed, and payment refused. The item for error in computation is established. Of the fees claimed the sum of $10.86 was disallowed by the first comptroller prior to March 3,1887.
Conclusions of Law.
That the action of the comptroller respecting the $10.86 before March 3, 1887, does not deprive the court of jurisdiction has boon decided by the circuit court of this circuit in Harmon v. U. S., 43 Fed. Rep. 561. That decision is authoritative here. All the other charges were proper and lawful, and the clerk is entitled to bo paid them by the United States. Erwin v. U. S., 37 Fed. Rep. 481; Jones v. Same, 39 Fed. Rep. 412, 413; Goodrich v. Same, 35 Fed. Rep. 194; Rand v. Same, 36 Fed. Rep. 674; Dimmick v. Same, Id. 83. The error of computation should be corrected, and the amount pañi.
Judgment is to be entered for the petitioner for $141.65.